Paul A. Turcke, ISB No. 4759
MSBT LAW, CHARTERED
7699 West Riverside Drive
Boise, ID 83714
Tel: 208-331-1800
Fax: 208-331-1202
pat@msbtlaw.com

Attorney for Defendant-Intervenor Applicant

                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

WILDEARTH GUARDIANS,
WESTERN WATERSHEDS PROJECT,
and WILDERNESS WATCH,

             Plaintiffs,

v.
                                              Case No. 19-cv-00203-CWD
U.S. FOREST SERVICE and
U.S. FISH AND WILDLIFE SERVICE,

             Defendants,                      DECLARATION OF JOHN
                                                   MALISON
SAFARI CLUB INTERNATIONAL,

             Defendant-Intervenor
Applicant.
                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 23rd day of August, 2019, I filed the foregoing
electronically through the CM/ECF system, which caused the following counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic filing:

Matthew K. Bishop
Western Environmental Law Center
bishop@westernlaw.org

Peter Frost
Western Environmental Law Center
frost@westernlaw.org

Dana Johnson
Danajohnsonecf@gmail.com

Robert P. Williams
U.S. Department of Justice
Robert.p.williams@doj.gov




                                          /s/ Paul A. Turcke
                                          Paul A. Turcke, ISB #4759
                                          MSBT Law, Chartered
                                          7699 West Riverside Drive
                                          Boise, Idaho 83714
                                          Telephone: 208-331-1800
                                          Facsimile: 208-331-1202
                                          pat@msbtlaw.com
